DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Species VIII, figures 8 and 8A-8G, claims 13-31 in the reply filed on 09/17/2020 is acknowledged.
Claims 13-33 are currently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations “first means for…” and “second means for ….” in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-31 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland (Pub. No. US 2012/0317842) in view of LACROIX et al. (Pub. No. US 
(the middle ribbed portion 54, next to the first cleansing portion, see figure 1, having a second shape, wherein the second shape is different than the first shape and complementary to the first shape; wherein the base thickness is between about 1mm and 3mm (the wall thickness of the protective cover 20 may be under 1/8-inch (0.125 inches) making it lighter while retaining the physical characteristics. While the protective cover 20 may be under 1/8-inch (0.125 inches), it may be any thickness deemed necessary to meet the requirements of a specific application), and the cleansing portion thickness is between 2mm and 6mm, thereby forming a groove (gap portion 64, see figure 64) disposed between the first cleansing portion and the second cleansing portion; wherein the base and the plurality of cleansing portions are constructed of a material (high grade polycarbonate, see paragraph [0011] & [0039]); a first means (straps 50 
	McClelland discloses that the preferred material for the protective cover 20 is a relatively hard but flexible plastic such as an impact resistant, a high grade polycarbonate, with high performance specifications in areas of strength, impact resistance and flexibility. The high grade polycarbonate is selected to provide durability, light weight and better impact dissipation for the player wearing the protective cover 20. In the preferred embodiment, the high grade polycarbonate is manufactured by Sabic, more specifically the high grade polycarbonate may be SABIC Innovative Plastics Lexan.RTM. EXL1414T PC Copolymer, but the high grade polycarbonate may be any high grade polycarbonate known in the art, such as SABIC Innovative Plastics Lexan.RTM. EXL1413T PC Copolymer. The high grade polycarbonate has been field tested to have better durability, energy absorption and impact dissipation performance qualities than other plastic materials such as ABS, PETG, and lower grade polycarbonates.

	McClelland does not appear to disclose the cleansing portion material to have a hardness between Shore 30 and Shore 70 on a Shore A scale. LACROIX discloses a protective pad 26 that can have a Shore "A" hardness between 30 and 60. The protective/shock absorbing pad 26 may have a greater compliance than the rigid material, and may therefore reduce energy transferred to the foot, ankle, knee, and hip and back of the wearer upon impact against the item of footwear 10. Therefore, it would have been obvious to one of ordinary skill in the art to make the flexible protective cover of McClelland from a material with a hardness between Shore 30 and 70 as taught by LACROIX to have more compliance. It has been held to be within the general skill of a worker in the art to 
	With respect to claims 14-22, McClelland/LACROIX discloses wherein the first means [for removably attaching the first end of the base to the top portion of the shoe comprises attaching the base to a portion of a lace of the shoe; regardless of the location of the straps 50, when the straps 50 are engaged with one another they hold the base to a top portion of  the shoe/skate, see figure 2] (the boot 22 is shown with the laces being disposed over the instep 34, see figure 6);  wherein the first means [for removably attaching the first end of the base to the top portion of the shoe; regardless of the location of the straps 50, when the straps 50 are engaged with one another they hold the base to a top portion of  the shoe/skate, see figure 2) comprises at least one aperture (slot 70) through which the lace is woven there through] (a strap 52 or equivalent releasable fastener may be secured through the instep slot 70 and secured to the hockey skate boot 22 by placement under the skate laces at the first eyelets); wherein the least one aperture (slot 70) is disposed in the base; wherein the second means (heel slots 60) for removably attaching the second end of the base to [the top portion of the shoe comprises attaching the base to another portion of the lace of the shoe];  wherein the second means for removably attaching the second end of the base to [the top portion of the shoe] comprises configuring the second end to wrap about the [other portion of the lace of the shoe] (protective cover 20, the split heel portion 48 may be supplied with a 

shoe bottom cleansing apparatus (protective cover 20, see figure 1), comprising: a base (shell 40) having a first end, a second end, and a base thickness between about 1mm and 3mm; a cleansing portion extending from the base, wherein the cleansing portion comprises a cleansing portion thickness between 2mm and 6mm (the wall thickness of the protective cover 20 may be under 1/8-inch (0.125 inches) making it lighter while retaining the physical characteristics. While the protective cover 20 may be under 1/8-inch (0.125 inches), it may be any thickness deemed necessary to meet the requirements of a specific application), wherein the base and the cleansing portion are constructed of a material having a hardness between Shore 30 and Shore 70 on a Shore A scale (as modified by LACROIX); a first means (straps 50 with a hook and loop closure, which is corresponding structure discloses in the instant application) for removably attaching the first end of the base to [a top portion of a shoe]; and a second means (straps 50 with a hook and loop closure, which is corresponding structure discloses in the instant application) for removably attaching the second end of the base to [the top portion of a shoe]; wherein the first means for removably attaching the first end of the base to the top portion of the shoe comprises attaching the base [to a portion of a lace of the shoe] (the boot 22 is shown with the laces being disposed over the instep 34, see figure 6); wherein the first means for removably attaching the first end of the base to [the top portion of the shoe] comprises at least one aperture through which the lace is woven there 
	With respect to claim 26, McClelland discloses that a strap 52 or equivalent releasable fastener may be secured through the instep slot 70 and secured to the hockey skate boot 22 by placement under the skate laces at the first eyelets. McClelland also discloses the heel slots 66 for receiving the strap 52 may be defined within the shell portion 40/base. 

	With respect to claims 32-33 and the base and the plurality of cleansing portions being compression molded, these claims are product-by-process claims.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,779,706. Although the claims at issue are not identical, they are not patentably distinct from each other because since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the .
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
	Applicant argues that McClelland Does Not Disclose a First Means For Removably Attaching the First End of the Base to a Top Portion of a Shoe and a Second Means for Removably Attaching the Second End of the Base to the Top Portion of a Shoe. 
	Applicant’s arguments have been fully considered but they are not persuasive. McClelland clearly discloses a first means (straps 50 with a hook and loop closure, which is corresponding structure discloses in the instant application) for removably attaching the first end of the base to a top portion of a shoe (regardless of the location of the straps 50, when the straps 50 are engaged with one another they hold the base to a top portion of  the shoe/skate, see figure 2); and a second means (straps 50 with a hook and loop closure, which is corresponding structure discloses in the instant application) for removably attaching the second end of the base to the top portion of a shoe; (regardless of the location of the straps 50, when the straps 50 are engaged with one another they hold the base to a top portion of  the shoe/skate, see figure 2).

	Applicant’s arguments have been fully considered but they are not persuasive. McClelland discloses the preferred material for the protective cover 20 which includes the base portion/shell portion 40 and cleansing portions/ribbed portion 54 to be made of the same relatively hard but flexible plastic such as an impact resistant, a high grade polycarbonate, with high performance specifications in areas of strength, impact resistance and flexibility.
	Applicant argues that there is No Motivation to Combine McClelland and Lacroix to Create Claim 13.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, McClelland and Lacroix are directed to an apparatus attached to the shoe.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


JMM
03/11/2021